DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 10/09/2020 is entered and acknowledged by the Examiner. Claims 1-14 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/IB2019/052046 (filed on 03/13/2019). 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings are objected to because the chemical structures in Figure 2 are blurry. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-185096 A (hereinafter Aihara).


    PNG
    media_image1.png
    269
    555
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    134
    899
    media_image2.png
    Greyscale

The black pigment compound of formula (III) disclosed by Aihara contains the claimed X and Y selected from hydrogen (H). R1 and R2 of Aihara may include hydrogen (H) and fulfills the claimed R group. When groups R3 and R4 of Aihara are CN, the black pigment compound of Aihara fulfills the claimed bis(2-oxoindolin-3-ylidene) benzodifurandione dicyanide of formula (I):

    PNG
    media_image3.png
    166
    506
    media_image3.png
    Greyscale
.
	Aihara failed to anticipate the instant claims because Aihara does not teach with sufficient specificity to anticipate. 
Given that Aihara discloses a black pigment compound having a formula (III) where groups R3 and R4 could be selected from CN of a small group of 12 moiety groups. It would have been within the purview of a skilled artisan to formulate the claimed bis(2-oxoindolin-3-ylidene) benzodifurandione dicyanide compound or derivate thereof by incorporating CN moiety at R3 and R4 in the compound of Aihara.  
Regarding claims 6-7 and 10, Aihara discloses that the pigment compound is useful as a light shielding film in touch panel (See [0002]). A touch panel display encompasses organic light-emitting diode (OLED) that is an organic semiconductor material or component and fulfill the instant claims. 
Regarding claims 8-9 and 11-12, Aihara discloses that the pigment compound is useful as a light shielding film in touch panel (See [0002]). A touch panel of Aihara fulfills the claimed electronic device such as a photodiode, i.e., an organic light-emitting diode. 
Regarding claim 13, Aihara does not discloses the compound having an instant claimed property, i.e., LUMO energy levels at or below -4.10 eV. Given that it would have been obvious for a skilled artisan to formula a compound having the same or substantially same chemical structure as claimed bis(2-
Regarding claim 14, Aihara discloses that the light shielding film comprises a resin layer (B) composition including an organic solvent (See [0018] and [0060]). 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761